Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 4, 1970, convicting him of criminal possession of a dangerous drug in the fifth degree, upon a guilty plea, and imposing sentence. Judgment affirmed. About a week before the hearing on defendant’s motion to suppress evidence, the arresting police officer refreshed his recollection from his “ scratch notes ” and destroyed them. He did not destroy his original arrest notes, but left them with the police property clerk, and they were therefore available for production upon defendant’s demand and for use in cross-examination if defendant so desired. So far as the record indicates, the original notes were substantially the same as the scratch notes and, consequently, the destruction of the latter could not have had the effect of defeating cross-examination (cf. People v. Betts, 272 App. Div. 737, affd. 297 N. Y. 1000). Since defendant did not demand production of the original notes, People v. Malinsley (15 N Y 2d 86) and People V. Rosario (9 N Y 2d 286) do not apply. Hopkins, Acting P. J., Munder, Martuscello, Latham and Shapiro, JJ., concur.